Order entered December 19, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00655-CV

                                 DAVID C. MEYER, Appellant

                                                 V.

                              KAREN MOORE MEYER, Appellee

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-08-05419

                                             ORDER
       Before the Court is the December 15, 2014, joint motion for extension of time to file

appellant and cross-appellant’s briefs. We GRANT the December 15, 2014 motion and ORDER

the appellant and cross-appellant to file their briefs no later than January 26, 2015.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE